Citation Nr: 0101258	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-32 705A	)	DATE
	)
	)


THE ISSUE

Whether a June 1990 decision of the Board of Veterans' 
Appeals denying increased evaluations for left ulnar nerve 
paresis and right ulnar nerve tenderness, each rated 30 
percent disabling and an increased (compensable) evaluation 
for a disorder manifested by abdominal pain and denying 
entitlement to a total rating for compensation purposes based 
on individual unemployability should be revised or reversed 
on the grounds of clear and unmistakable error.  

(The issue of entitlement to an earlier effective date for a 
total disability evaluation based on individual 
unemployability is the subject of a separate decision.)


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to March 
1970.  In a June 1985 rating action the Department of 
Veterans Affairs (VA) Regional Office, Des Moines, Iowa, 
confirmed and continued 30 percent evaluations each for left 
and right ulnar nerve disabilities and a noncompensable 
evaluation for a disorder manifested by abdominal pain and 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The veteran 
appealed from those decisions.

In a decision dated in June 1990, the Board of Veterans' 
Appeals (Board) affirmed the decisions of the regional 
office.  In an August 1991 rating action the evaluation for 
the veteran's right elbow condition was increased from 
30 percent to 40 percent.  In an October 1994 rating action, 
increased evaluations were assigned for the veteran's 
service-connected disabilities.  In a March 1995 rating 
action, a total rating based on individual unemployability 
was granted effective June 14, 1993.  The veteran appealed 
for an earlier effective date for the grant of the total 
rating based on individual unemployability.  In 
correspondence commencing in August 1999 the veteran asserted 
that the June 1990 Board decision involved clear and 
unmistakable error and should be reversed.  The case has been 
docketed by the Board to consider that question.

The appellate issue of entitlement to an earlier effective 
date for the grant of a total rating based on individual 
unemployability is the subject of a separate decision.

The Board notes also that in October 1999 the veteran 
initially raised claims that rating actions dated in June 
1970 and June 1971 involved clear and unmistakable error and 
that his appeal from a June 1974 rating action has never been 
withdrawn and remains open.  These are new claims and have 
been referred to the regional office for appropriate action.


FINDINGS OF FACT

1.  By rating action dated in June 1985, the regional office 
confirmed and continued 30 percent evaluations each for left 
and right ulnar nerve disabilities and a noncompensable 
evaluation for a disorder manifested by abdominal pain.  A 
total rating based on individual unemployability was denied.  
The veteran appealed from those decisions.

2.  In June 1990 the Board of Veterans' Appeals affirmed the 
decisions of the regional office.  

3. In August 1999 the veteran asserted that the June 1990 
Board decision involved clear and unmistakable error and 
should be reversed.

4.  The June 1990 Board decision did not involve an error 
which, had it not been made, would have manifestly changed 
the outcome of the decision.


CONCLUSION OF LAW

The June 1990 Board decision denying entitlement to ratings 
in excess of 30 percent each for left and right ulnar nerve 
disabilities and a compensable evaluation for a disability 
manifested by abdominal pain and a total rating based on 
individual unemployability did not involve clear and 
unmistakable error.  38 U.S.C.A. §§ 5107, 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the June 1990 decision by the Board, the evaluation 
for the veteran's right elbow condition was increased from 
30 percent to 40 percent in an August 1991 rating action.  In 
an October 1994 rating action increased evaluations were 
assigned for the veteran's service-connected disabilities.  
In a March 1995 rating action, a total rating based on 
individual unemployability was granted effective June 14, 
1993.  

In correspondence beginning in August 1999 the veteran and 
his representative have asserted that the June 1990 Board 
decision involved clear and unmistakable error and should be 
reversed.  It is maintained that, with regard to the left 
ulnar nerve paresis, the Board erred when it failed to 
consider the medical evidence of record which reflected 
atrophy, weakness, and clawing of the hand of the left upper 
extremity which were all material to the next higher rating 
or to give reasons and bases for its rejection of those 
findings.  With regard to the claim for an increased rating 
for the right ulnar nerve disability, the Board erred when it 
failed to remand the case for a VA examination to determine 
the post surgical status of the disability.  In its decision 
the Board referred to July 1989 treatment records regarding 
range of motion of the right elbow and concluded that the 
right ulnar nerve condition was no more than moderately 
disabling.  However, the veteran had had surgery for the 
condition in May 1989 and the Board should have obtained a VA 
examination to determine the current status of the 
disability.  

It is further contended that the Board erred in its June 1990 
decision when it failed to remand the case for reconciliation 
of the diagnoses regarding the service-connected disorder 
manifested by abdominal pain.  When the veteran was examined 
by the VA in August 1986 the examiner found the veteran's 
pain to be mildly severe and to interfere with his daily 
activities.  The examiner stated he believed that a diagnosis 
of psychophysiologic gastrointestinal reaction was warranted.  

With regard to the veteran's claim for a total rating based 
on individual unemployability, it is asserted that the Board 
erred when it offered no analysis of the manifestations of 
the veteran's service-connected disabilities and their impact 
on the veteran's ability to work.  It is contended that the 
Board did little more than point to the veteran's relatively 
advanced education and occupational experience and opine that 
his disabilities did not preclude all forms of substantially 
gainful employment.  It is asserted that that was clearly 
insufficient in providing "reasons and bases" for its 
decision as required by the U.S. Court of Appeals for 
Veterans Claims (Court) in the cases of Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991), Hyder v. Derwinski, 1 Vet. 
App. 221 (1991), and Hodges v. Brown, 9 Vet.App. 939 (1993). 

The evidence of record at the time of the June 1990 Board 
decision included the veteran's service medical records which 
reflect that when he was examined in January 1966 he referred 
to having a painful or "trick" shoulder or elbow.  On 
physical examination, there was no deformity, weakness or 
limitation of range of motion of the left elbow.  During 
service, he had complaints of left elbow pain and traumatic 
arthritis was diagnosed.  His service medical records also 
reflect complaints of chronic abdominal pain for which an 
organic basis could not be found.  When he was seen in early 
1970, mild arthritis of the right elbow was noted.  

The record reflects that the veteran's initial claim for VA 
disability benefits was submitted in April 1970.  He claimed 
service connection for a left elbow condition.

The veteran was afforded a VA examination in May 1970.  It 
was indicated that he was right handed.  Various findings 
were recorded including crepitation and some limitation of 
flexion of the left elbow  

By rating action dated in June 1970, service connection was 
granted for a left elbow condition rated 20 percent disabling 
under Diagnostic Codes 5015-5003.  In a June 1971 rating 
action, the left elbow condition was increased from 
20 percent to 30 percent by evaluating it under Diagnostic 
Code 8516.  The evaluation for the left elbow disorder was 
subsequently reduced on two occasions and eventually assigned 
a 20 percent evaluation under Diagnostic Code 8516.  

In a February 1983 rating action, service connection was 
granted for a disability manifested by abdominal pain, rated 
noncompensable under Diagnostic Code 5319.  In a March 1983 
rating action, service connection was granted for a right 
elbow disability, rated noncompensable under Diagnostic 
Code 5205.  

In a March 1984 rating action the evaluation for the 
veteran's left elbow condition was increased from 20 percent 
to 30 percent effective from May 1983 and the evaluation for 
the right elbow condition was increased from noncompensable 
to 30 percent effective from that same date.  Both conditions 
were rated under Diagnostic Code 8516.  The noncompensable 
evaluation for the disorder manifested by abdominal pain was 
confirmed and continued.  The combined rating for the 
service-connected disabilities was 60 percent.

In February 1985 the veteran submitted a claim for a total 
rating based on individual unemployability.  He indicated 
that he had been born in March 1945 and had completed four 
years of high school.  He stated that he had been self-
employed and had last worked on a full-time basis in March 
1984.

The veteran was afforded a VA examination in March 1985.  
Various findings were recorded including a restricted range 
of motion of the elbows and wrists.  The abdominal 
examination showed tenderness over the right flank but no 
palpable mass or organomegaly.  Assessments were made of 
degenerative arthritis of the elbows, bilateral ulnar 
neuropathy with the left being worse than the right, and 
medial carpal tunnel syndrome on the right.  The examiner 
commented that the veteran also had recurrent abdominal pain 
of unknown etiology.  

In a June 1985 rating action the regional office confirmed 
and continued the 30 percent evaluations each for the 
veteran's left and right ulnar nerve disabilities and the 
noncompensable evaluation for the disability manifested by 
abdominal pain and denied entitlement to a total rating based 
on individual unemployability.  The veteran appealed from 
those decisions.

The veteran was hospitalized at a VA hospital in August 1985 
and a submuscular ulnar nerve transposition at the left elbow 
was performed.

The veteran was afforded a VA examination in August 1986.  He 
complained of constant abdominal pain.  On physical 
examination the abdomen showed no organs and masses that were 
palpable.  There was guarding to palpation of the deep 
midepigastric area and tenderness over the cecum.  Palpation 
just lateral to the umbilicus and slightly inferior to it 
caused rather acute pain.  The bowel sounds were somewhat 
hyperactive.  The impression was recurring moderately severe 
right upper and lower abdominal pain of undetermined 
etiology.  The examiner stated that the exact etiology of the 
veteran's abdominal pain could not be determined.  Studies 
including a barium enema, intravenous pyelograms and 
gallbladder and pancreas ultrasounds had all been normal.  
The examiner concluded that in view of the lack of specific 
physical findings, it was reasonable to attach the diagnosis 
of psychophysiologic gastrointestinal reaction to the 
veteran's condition until a more definitive diagnosis could 
be reached.

The veteran was afforded an examination for the VA in January 
1988 by David L. Hoversten, M.D., a physician for Dakota 
Orthopedics.  Examination of the veteran's left arm showed 
good musculature in the biceps, triceps and shoulder areas.  
He had a full range of motion of the left shoulder, although 
internal rotation was slightly restricted.  The left elbow 
had 95 degrees of flexion and minus 30 degrees of extension.  
He had 5 degrees' supination and 10 degrees' pronation of the 
left forearm.  There was a scar over the medial area of the 
medial epicondyle and tenderness over the ulnar nerve in the 
submuscular bed.  There was a scar over Guyon's canal on the 
left hand as well.  The veteran had marked atrophy of the 
intrinsic muscles of the left hand with atrophy of the first 
dorsal interossei and of the hypothenar musculature around 
the little finger.  The grip strength on the left measured 50 
pounds on three occasions and grip strength on the right 
measured 80 pounds.

Range of motion of the right elbow was from minus 20 degrees 
of extension to 90 degrees of flexion.  The veteran had 50 
degrees of supination and 30 degrees of pronation.  The 
shoulder had near full motion, although he had some limited 
internal rotation.  The left wrist and hand had full motion.  
He had arthritic changes with stiffness of the right index 
proximal interphalangeal joint.  The finger came to minus 
10 degrees' extension and flexed to 90 degrees only.  It 
lacked 1 centimeter of getting the tip down to the distal 
palmar crease.  

X-ray studies of the elbows taken within the previous month 
showed severe arthritic involvement of both elbows with the 
left being much worse than the right.  The examiner thought 
the veteran had severe arthritis of both elbows with very 
restricted flexion and extension and very restricted 
pronation and supination.  He stated the veteran had a rather 
dense ulnar atrophy and weakness of the entire left hand and 
forearm.  The veteran also had other problems involving 
abdominal pain and discomfort.  

The veteran was afforded another VA examination in January 
1988.  He complained of right-sided abdominal pain.  The 
liver was percussed and was normal in size.  The bowel sounds 
were of normal activity.  No masses or organomegaly were 
palpated.  There was no percussion tenderness over the back 
or in the costovertebral angle region.  The right rectus 
abdominis muscle was tender to both light and deep palpation.  
The examiner believed the veteran's pain was real and not of 
psychophysiologic origin.  He noted that a CT scan of the 
spine in August 1986 showed moderate to severe bulging of the 
L4-L5 disc that could represent a right herniated L4-L5 disc.  
He stated that that might have had a secondary role in the 
veteran's pain and contribute to the radicular nature of his 
pain.  

The veteran was also afforded a VA neurological examination 
in January 1988.  The veteran complained of continuing pain 
and dysesthesia of the left hand.  The veteran had subtle 
atrophy of the small muscles of the left hand without 
involvement of the hypothenar eminence.  The hands were 
mildly callused.  The tests for motor strength of the hands 
showed impairment of abduction of the fingers with good 
preservation of adductor strength of the left thumb and 
fingers.  The flexor strength of the fingers and wrists 
seemed symmetric bilaterally and without impairment.  The 
extensor strength of the left thumb appeared impaired.  The 
sensory testing was believed to be unreliable.  The 
impressions included left ulnar neuropathy, median nerve 
palsy on the left and right ulnar neuropathy.  

In August 1988 the veteran submitted a claim for a total 
rating based on individual unemployability.  He stated that 
he had operated a refrigeration service and had last worked 
on a full-time basis in March 1984.  He indicated that he had 
completed four years of college.  He stated that he had 
attended college from January 1985 to May 1988.  

In another employment statement dated in September 1988 the 
veteran related that his employment had ended in December 
1984.  He had been self-employed in refrigeration and air-
conditioner repair.  He stated that his employment had ended 
because of his service-connected disabilities.

When the veteran was hospitalized during May and June 1989 at 
a VA hospital a right partial submuscular ulnar nerve 
transposition was performed.  

VA outpatient treatment records reflect that when the veteran 
was seen in July 1989 right elbow flexion was to 95 degrees 
and extension was to 16 degrees.  Supination was to 45 
degrees and pronation to 30 degrees.  The motor strength was 
5/5.

In a September 1989 statement Richard W. Pretorius, M.D., 
indicated that the veteran had a history of chronic pain 
involving his abdomen dating back to 1968.  The veteran had 
had an extensive work-up and no organic etiology had been 
found for the pain.  Dr. Pretorius stated that the veteran 
fit the diagnosis of chronic pain syndrome.  He stated the 
veteran had been in counseling for a short time in the past 
but he recommended repeat counseling with a psychologist or 
psychiatrist for behavioral modification to learn ways of 
living with the pain.

Subsequent to the June 1990 Board decision, in an August 1991 
rating action the evaluation for the veteran's right elbow 
condition was increased from 30 percent to 40 percent.  In an 
October 1994 rating action, increased evaluations were 
assigned for the veteran's service-connected disabilities and 
the combined evaluation for the service-connected conditions 
was increased from 60 percent to 80 percent effective from 
June 14, 1993.  

In a March 1995 rating action, a total rating based on 
individual unemployability was granted effective June 14, 
1993.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A 30 percent evaluation is warranted for severe incomplete 
paralysis of the ulnar nerve of the minor upper extremity. A 
50 percent evaluation requires complete paralysis with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, an inability to adduct the 
thumb, and weakness of flexion of the wrist.  38 C.F.R. Part 
4, Code 8516.  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
40 percent evaluation requires severe incomplete paralysis.  
A 60 percent evaluation requires complete paralysis with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, an inability to adduct the 
thumb, and weakness of flexion of the wrist.  38 C.F.R. Part 
4, Code 8516.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XIV (muscles of the abdominal wall).  A 
10 percent evaluation requires moderate injury.  38 C.F.R. 
Part 4, Code 5319.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision.  
38 C.F.R. § 20.1400(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of any Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not clear and unmistakable 
error are (1) a changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) "Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e. more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  

The Board notes also that in the case of Fugo v. Brown, 
6 Vet. App. 40 (1993), the Court defined "clear and 
unmistakable error" as that kind of error of fact or law 
that, when called to the attention of later reviewers, 
compelled the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

The evidence of record at the time of the June 1990 Board 
decision included the January 1988 examination of the veteran 
conducted for the VA by Dr. Hoversten of Dakota Orthopedics 
whose findings included tenderness over the ulnar nerve of 
the left arm and marked atrophy of the muscles of the left 
hand.  The grip strength on the left was diminished compared 
to the right.  X-ray studies showed severe arthritic 
involvement of both elbows with the left being much worse 
than the right.  However, the examiner stated that the left 
wrist and hand had full motion.

  The evidence also included a VA neurological examination 
conducted in January 1988 that reflected a subtle atrophy of 
the small muscles of the left hand without involvement of the 
hypothenar eminence.  The motor strength of the hand showed 
impairment of abduction of the fingers but there was good 
preservation of the adductor strength of the left thumb and 
fingers.  The flexor strength of the fingers and wrists 
seemed to be symmetrical bilaterally and without impairment.  
The extensor strength of the left thumb appeared impaired.  

On another VA examination conducted in January 1988 the 
veteran complained of pain involving the right side of the 
abdomen that was always present.  On physical examination of 
the abdomen no masses or organomegaly were palpated and there 
was no percussion tenderness over the back or in the 
costovertebral angle region.  The right rectus abdominis 
muscle was tender to both light and deep palpation.  The 
veteran also had increased abdominal pain when he attempted 
to use the abdominal wall muscles to sit up on the examining 
table.  The impression was right-sided abdominal pain of 
muscular (right rectus abdominis muscle) origin.  The 
examiner commented that he believed that the veteran's pain 
was real and not of psychophysiologic origin.  The record 
further discloses that the veteran was hospitalized at a VA 
hospital in May and June 1989 when a right partial 
submuscular ulnar nerve transposition was performed.  

The veteran indicated on his 1985 and 1988 claims for a total 
rating based on individual unemployability that he had been 
self-employed as a refrigeration and air-conditioner 
repairman and that he had last been employed on a full-time 
basis in 1984.  He stated that he had terminated his 
employment as a result of his service-connected disabilities.  
However, the Board noted in its June 1990 decision that, 
although the veteran's service connected conditions and 
specifically his ulnar nerve disorders resulted in industrial 
impairment sufficiently significant to warrant a 60 percent 
combined rating, the evidence did not demonstrate that those 
disorders, in and of themselves, were so debilitating as to 
prevent the veteran from securing and maintaining 
substantially gainful employment consistent with his 
educational and occupational background.  The Board noted 
that the veteran's August 1988 claim for a total rating based 
on individual unemployability reflected that he had been able 
to obtain a college degree since he was last employed.  The 
Board's rationale for denying the claim for a total rating 
based on individual unemployability was therefore adequately 
set forth.

On the basis of the record that existed when the June 1990 
Board decision was made, the Board is unable to conclude that 
that decision involved clear and unmistakable error with 
regard to any of the issues decided.  The Board noted that, 
although the 1988 examination showed restricted movement of 
the veteran's left upper extremity which could be deemed 
severe in nature, the evidence did not establish that the 
veteran's left ulnar nerve paresis was productive of the 
atrophy or deformity requisite for a higher evaluation for 
the veteran's minor extremity.  The Board further noted that 
although the veteran had undergone a right partial 
submuscular ulnar nerve transposition in May 1989, subsequent 
outpatient treatment records in July 1989 showed right elbow 
flexion to 95 degrees, extension to 16 degrees, supination to 
45 degrees, and pronation to 30 degrees.  The motor strength 
was 5/5.  The Board concluded that the evidence did not 
demonstrate that the veteran's right ulnar nerve disorder was 
more than moderately disabling and thus a higher evaluation 
for that condition was not warranted.  

The Board also noted that the veteran had undergone repeated 
examinations with regard to his complaint of abdominal pain 
and that no specific etiology for the disorder had been 
identified.  The condition had been classified for rating 
purposes as an injury to the abdominal wall muscles and the 
Board concluded that the evidence did not demonstrate that 
any such injury was more than slight in nature.

The Board does not find an error in the Board's adjudication 
of the appeal in June 1990 which, had it not been made, would 
have manifestly changed the outcome when it was made.  With 
regard to the contentions that the Board erred when it failed 
to remand the case for a VA examination to determine the post 
surgical status of the right upper extremity disability and 
when it failed to remand the case for reconciliation of the 
diagnoses regarding the disorder manifested by abdominal 
pain, as noted under 38 C.F.R.§  20.1403(d), any failure in 
the duty to assist the veteran does not constitute clear and 
unmistakable error.  

As discussed previously, there were of record VA outpatient 
treatment records subsequent to the May 1989 surgery for the 
right upper extremity condition which reflected range of 
motion findings for the right upper extremity and motor 
strength and the Board deemed those findings, together with 
the remainder of the evidence of record to be adequate to 
determine the degree of severity of the right upper extremity 
disability.  With regard to the abdominal disorder, the 
veteran had been examined by the VA in January 1988 and the 
examiner concluded that the veteran's abdominal pain was real 
and not of psychophysiologic origin.  However, the Board 
concluded that the condition was productive of no more than 
slight disability and as such did not warrant a compensable 
evaluation under the provisions of Diagnostic Code 5319.  
Accordingly, under the circumstances, the Board concludes 
that the June 1990 Board decision did not involve clear and 
unmistakable error and is a final decision.  That decision 
accordingly may not be reversed or revised.  38 U.S.C.A. 
§ 7111. 


ORDER

The June 1990 decision of the Board of Veterans' Appeals 
denying entitlement to increased ratings for ulnar nerve 
disabilities of the left and right upper extremities and an 
abdominal disorder and denying entitlement to a total rating 
based on individual unemployability did not involve clear and 
unmistakable error.  The appeal is denied.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


 



